UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6282


ANIRUDH LAKHAN SUKHU,

                Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:15-cv-00120-WDQ; 1:08-cr-00557-WD)


Submitted:   June 17, 2015                 Decided:   June 24, 2015


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anirudh Lakhan Sukhu, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anirudh    Lakhan     Sukhu    appeals        the       district    court’s   order

dismissing    his   petition      for   a       writ    of    mandamus    for   lack     of

jurisdiction.        We    have    reviewed            the    record     and    find    no

reversible error.     Accordingly, we affirm for the reasons stated

by   the   district       court.        Sukhu          v.     United     States,       Nos.

1:15-cv-00120-WDQ; 1:08-cr-00557-WD (D. Md. Jan. 29, 2015).                             We

grant leave to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                            2